DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, and 13, respectively of U.S. Patent No. 10,901,099. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims. (Note: Patent claim 1 .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 2, 2, 2, 2, 2, 2, 2, 2, 2, 2, 1, 1, 1, 1, 1, 1, 1, and 10, respectively of U.S. Patent No. 10,613,236. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims. (Note: Patent claim 1 recites a second dopant having a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal, which would encompass all of the claimed concentrations).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,274,616. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims. (Note: Patent claim 1 recites a second dopant having a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal, which would encompass all of the claimed concentrations).
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Koschan et al. (“A comparison of the effect of Ca2+ codoping in cerium doped GSO with that of LSO and YSO”, cited by Applicant) discloses a series of cerium-doped scintillators (section 2.1, Table 1) comprising cerium and/or calcium dopants (Table 1), including an LSO (Ln2SiO5, section 2.1) matrix, wherein the decay time is disclosed to be 35 ns (Table 2).
With respect to claim 1, Koschan does not disclose the claimed combination of a scintillation crystal comprising a formula of Lu(1-x)YxSiO5: Ac, Me, wherein: Ac is a first dopant and has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth content in the scintillation crystal, wherein the first dopant is Ce, Pr, Tb, or any combination thereof; Me is a second dopant and includes Ca and has a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal; wherein 0 < x < 1; and the scintillation crystal has a decay time of no greater than 40 ns.
With respect to claim 13, Koschan does not appear to disclose or reasonably suggest: a scintillation crystal comprising a formula of Lu(1-)YxSiO5:Ce, Ca, wherein: Ce has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth 
With respect to claim 20, Koschan does not appear to disclose or reasonably suggest: a scintillation crystal comprises a formula of Lu(1-x)YxSiO5:Ac, Me, wherein: Ac is a first dopant and has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth content in the scintillation crystal, wherein the first dopant is Ce, Pr, Tb, or any combination thereof; Me is a second dopant and includes Ca and has a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal; wherein 0 < x < 1; and the second atomic concentration divided by the first atomic concentration is in a range of 0.4 to 2.5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	19 January 2022